DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 19 July 2022 to the Non-Final Office Action dated 10 June 2022 is acknowledged.  
Amended claims, dated 19 July 2022 have been entered into the record.

Examiner’s Response
The obviousness rejection set forth in the previous office action is overcome in view of the present amendment for the reasons stated in the response.

Status of the Claims
Claims 3-12, 14-15 and 23-36 are allowed. 
Claims 1-2, 13 and 16-22 were cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel deuterated CSF-1R inhibitor compounds according to the Markush genus of independent claim 7, to the species of deuterated compounds listed in independent claims 10-11 (which fall into the scope of the claim 7 genus) and to a solid form of one of these species set forth in independent claim 30.  Dependent claims 23-29 are drawn to methods of use of the claimed compounds which are fully consistent with their CSF-1R functional activity, see for example Hume (Blood 2012, 119, 8, 1810–1820).  The preparation and characterization of solid form A, of claims 30-36, using standard art-recognized methods and techniques is fully described in the specification according to the procedure of example 9-4 on pages 57-59 and figures 20-23.
The closest prior art is the cited Kane (WO2017015267) reference.  The reference teaches a broad genus of CSF-1R inhibitors and a number of example species.  The present amendment excludes the subject matter argued by the Examiner as being obvious over the reference teachings. The present specification describes comparative data for the closest prior art example species to the present claims.  Table B at page 60 shows comparative inhibition data with two of the corresponding non-deuterated compounds. Further data is provided which compares present deuterated example 6 (the elected species) to the corresponding non-deuterated Kane example 1-92.  The improved in vivo activity and metabolic profile of the deuterated variant is considered to represent an unexpected result which weighs against obviousness. The scope of claim 7, as presently amended, is considered reasonably commensurate with these results.  Similar improvements in metabolic stability and in vivo potency would be expected for these compounds having reasonably close structural similarity. 
The CN110526916 (see compound 1 pages 13-14) and Zhan (Chem. Res. Toxicol. 2018, 31, 11, 1213-1218, see abstract) references teach that deuteration gives improvements in pharmacokinetic properties of compounds having structural features in common with those presently claimed.  However, the compounds differ substantially in structure from those claimed and the sites of deuteration on the chemical framework differ from that of the present claims.  These reference teachings are referred to since they at least support the unexpected nature of the results described in the specification.
All of the presently pending claims require a compound according to the genus of independent claim 7 and are allowable for at least the same reasons.

Conclusion
	Claims 3-12, 14-15 and 23-36 (renumbered claims 1-26) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625